790 S.W.2d 568 (1990)
Ex parte Earl S. HOLLAND, Jr.
No. C-9798.
Supreme Court of Texas.
June 13, 1990.
Curtis L. Seidlits, Jr., Sherman, for relator.
George Roland, McKinney, for respondent.

ORIGINAL HABEAS CORPUS PROCEEDING
PER CURIAM.
This is an original habeas corpus proceeding. After an evidentiary hearing, the 199th district court of Collin County found relator Earl S. Holland, Jr. in contempt for failure to pay court-ordered child support. The district court ordered relator jailed for six months or until he pays the child support arrearage. Although the court found that relator "is now in arrears in the amount of $10,440," it failed to specify the time, date, and place of each occasion on which relator failed to pay child support. Relator argues that without such specificity, the child support enforcement order is unenforceable. We agree. The relevant section of the Family Code provides that if an enforcement order "imposes incarceration or a fine, [it] must contain findings setting out specifically ... the time, date, and place of each occasion on which the respondent failed to comply" with the child support order. Tex.Fam.Code § 14.33(a). Because the enforcement order does not contain the requisite specificity, it is not enforceable by contempt. See Ex Parte Boykins, 764 S.W.2d 590 (Tex.App.Houston [14th] 1989, orig. proc.).
Pursuant to Tex.R.App.P. 122, a majority of the Court holds the district court's order void as contrary to Tex.Fam.Code § 14.33(a) and, without hearing oral argument, orders relator discharged.